MARSHALL, C. J.
3. By the provisions of Section 1274-2 GC., it is required that persons desiring to practice limited branches of medicine and surgery without preliminary examination shall establish to the satisfaction of the state medical board the fact of having actually practiced those limited branches for the full period of five years continuously prior to October 1, 1915. The affidavit of the applicant of his having had such practice is not conclusive upon the board.
2. Affidavits attached to a petition and by proper averments made a part thereof may not properly be considered as evidence and do not tend to support the_ petition or sustain the burden of proof required to be met by plaintiff upon issue joined by an answer.
Judgment for defendant.
Wanamaker.. Robinson, Jones, Matthias, Day and Allen, JJ.. concur.